Filed 1/15/21 P. v. Muniz CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B306408

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. KA072234
        v.

 LUIS MIGUEL MUNIZ,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Juan Carlos Dominguez, Judge. Dismissed.
     Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant Luis Miguel Muniz appeals from the denial of a
habeas corpus petition seeking reversal of his convictions. After
independently reviewing the record, we conclude we lack
jurisdiction over the appeal and dismiss it.

                            BACKGROUND

      In an information filed in September 2006, Muniz was
charged in count one with the murder of Gustavo Ramirez (Pen.
Code,1 § 187, subd. (a)), in count two with shooting a firearm from
a motor vehicle (§ 12034, subd. (c)), in count three with the
attempted murder of Hector Escamilla (§§ 664/187, subd. (a)),
and in count four with the attempted murder of Carlos Molinar
(§§ 664/187, subd. (a)). As to count one, the information alleged
that Muniz personally and intentionally discharged a firearm
causing Ramirez’s death within the meaning of section 12022.53,
subdivision (d). As to the other counts, the information also
alleged firearm use enhancements. Following a jury trial, Muniz
was convicted of all counts and the firearm use allegations were
found true. On February 14, 2007, Muniz was sentenced to an
aggregate term of 100 years to life. The judgment was affirmed in
2009. (People v. Muniz (Jan. 16, 2009, B197185) [nonpub. opn.].)
      On May 1, 2020, Muniz filed a petition for writ of habeas
corpus asserting that his trial attorney allowed the prosecutor to
“bully” Muniz into not testifying at trial. Muniz also asserted that
the prosecutor threatened “to fly in the F.B.I.” and reopen a
closed case if Muniz called alibi witnesses at trial. On June 10,



1   All undesignated statutory references are to the Penal Code.




                                     2
2020, the trial court denied the petition in a written order. The
court explained that the petition failed to allege facts establishing
a prima facie case for relief, was untimely, and raised issues
which could have been raised on appeal or were raised and
rejected on appeal.
       Muniz filed a timely notice of appeal from the order, and we
appointed counsel to represent him. Appointed counsel filed a
brief in which he raised no issues and asked us to follow the
procedures set forth in People v. Serrano (2012) 211 Cal.App.4th
496. We notified Muniz that his attorney had filed a brief that
raised no issues and that he could submit by brief or letter any
grounds for an appeal, or contentions or arguments he wished
this court to consider. Muniz submitted a supplemental brief
stating that although “the jury is right,” he didn’t commit “this
murder.” He explained that he is willing to come forward and
speak about what he knows at the “right time with the right
people” with the court’s help.

                          DISCUSSION

       A trial court order denying a criminal defendant’s petition
for writ of habeas corpus is not appealable. (§§ 1237, 1506; In re
Clark (1993) 5 Cal.4th 750, 767, fn. 7 [“Because no appeal lies
from the denial of a petition for writ of habeas corpus, a prisoner
whose petition has been denied by the superior court can obtain
review of his claims only by the filing of a new petition in the
Court of Appeal.”].) Here, the court denied Muniz’s habeas
petition. Because that order is not an appealable order, we must
dismiss the appeal. (See In re Mario C. (2004) 124 Cal.App.4th
1303, 1307 [“[A] reviewing court is ‘without jurisdiction to
consider an appeal from a nonappealable order, and has the duty
to dismiss such an appeal upon its own motion.’ ”].)




                                 3
      We have examined the entire record, and are satisfied
appellate counsel has fully complied with his responsibilities and
no arguable issues exist in the appeal before us.




                                4
                      DISPOSITION

    The appeal is dismissed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.




                               5